Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 1 of 19 Page ID #:945




   1   KARLA KRAFT, State Bar No. 205530
        kkraft@sycr.com
   2   KATIE BEAUDIN, State Bar No. 306402
        kbeaudin@sycr.com
   3   STRADLING YOCCA CARLSON & RAUTH
       A Professional Corporation
   4   660 Newport Center Drive, Suite 1600
       Newport Beach, CA 92660-6422
   5   Telephone: (949) 725-4000
       Facsimile: (949) 725-4100
   6
       Katherine B. Forrest (Pro Hac Vice)
   7   kforrest@cravath.com
       Michael T. Reynolds (Pro Hac Vice)
   8   mreynolds@cravath.com
       CRAVATH, SWAINE & MOORE LLP
   9   Worldwide Plaza
       825 Eighth Avenue
  10   New York, NY 10019-7475
       Telephone: (212) 474-1000
  11   Facsimile: (212) 474-3700
  12   Attorneys for Defendant
       BIOSENSE WEBSTER, INC.
  13

  14

  15                                  UNITED STATES DISTRICT COURT
  16          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  17

  18   INNOVATIVE HEALTH LLC,                       Case NO. 8:19-cv-1984 JVS (KESx)
                                                    Hon. James V. Selna
  19                   Plaintiff,
                                                    DEFENDANT’S ANSWER TO
  20           vs.                                  PLAINTIFF’S CORRECTED
                                                    SECOND AMENDED COMPLAINT
  21   BIOSENSE WEBSTER, INC.,                      AND DEFENSES
  22                   Defendant.                   Corrected Second Amended Complaint
                                                    Filed: October 16, 2020
  23

  24

  25

  26

  27
  28


       4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 2 of 19 Page ID #:946


    1           Defendant Biosense Webster, Inc. (“Biosense”), by its undersigned counsel,
    2   hereby answers Innovative Health LLC’s (“Innovative”) Corrected Second
    3   Amended Complaint for Damages and Injunctive Relief for Violations of Sherman
    4   Act and Cartwright Act, filed October 16, 2020, (the “CSAC”) and asserts its
    5   defenses.
    6           Except as otherwise expressly set forth below, Biosense denies each and
    7   every allegation contained in the CSAC, including without limitation the headings,
    8   sub-headings and footnotes contained in the CSAC. In particular, Biosense denies
    9   each and every assertion in Innovative’s prefatory paragraph, including its
   10   footnote.
   11           Biosense specifically denies liability to Innovative, or that Innovative has
   12   suffered any legally cognizable damage for which Biosense is responsible.
   13   Biosense expressly reserves the right to amend and/or supplement its answer and
   14   defenses.
   15           Subject to the above, Biosense states as follows:
   16           1.      Biosense admits the allegations in the first sentence of Paragraph 1
   17   and denies the allegations in the second sentence of Paragraph 1, except admits
   18   that Innovative reprocesses and sells certain catheters for use with cardiac mapping
   19   systems in the United States.
   20           2.      Biosense admits the allegations in the first sentence of Paragraph 2,
   21   and admits that Biosense manufactures and sells cardiac mapping systems and
   22   catheters for use with cardiac mapping systems to hospitals located in Orange
   23   County, California, and elsewhere. Biosense further states that the remaining
   24   allegations in Paragraph 2 purport to state a legal conclusion as to which no
   25   response is required. To the extent that a further response is required, Biosense
   26   denies those allegations.
   27
   28
                                                    1
                                                                     CASE NO. 8:19-cv-01984
        4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 3 of 19 Page ID #:947


    1           3.      Biosense admits the allegations in Paragraph 3 with respect to this
    2   action.
    3           4.      Biosense denies the allegations in Paragraph 4, except states that
    4   Paragraph 4 purports to describe Innovative’s claims and the alleged basis of the
    5   Court’s jurisdiction over those claims. Biosense further states that the allegations
    6   set forth in Paragraph 4 purport to state a legal conclusion as to which no response
    7   is required. To the extent that a further response is required, Biosense denies the
    8   allegations.
    9           5.      Biosense denies the allegations in Paragraph 5, except states that it is
   10   not contesting venue in this Court. Biosense further states that the allegations set
   11   forth in Paragraph 5 purport to state a legal conclusion as to which no response is
   12   required. To the extent that a further response is required, Biosense denies the
   13   allegations.
   14           6.      Biosense states that the allegations in Paragraph 6 purport to describe
   15   medical procedures, customs and practices without alleging facts specifically
   16   pertaining to Biosense, and Biosense denies that the allegations set forth a
   17   complete and accurate statement of such medical procedures, customs and
   18   practices. To the extent a further response is required, Biosense denies the
   19   allegations in Paragraph 6.
   20           7.      Biosense denies the allegations in Paragraph 7, except admits that
   21   Biosense sells the CARTO 3 cardiac mapping system in the United States; admits
   22   the CARTO system was the first to enable 3D mapping and navigation in Europe
   23   and the United States; admits Biosense’s Navistar Thermocool catheters were the
   24   first catheters approved by the Food and Drug Administration (“FDA”) for the
   25   treatment of atrial fibrillation; admits the FDA cleared the CARTO 3 system for
   26   marketing on October 13, 2009; admits the FDA has cleared Biosense to market
   27   SOUNDSTAR, PENTARAY and LASSO catheters for single use; and admits that
   28
                                                     2
                                                                      CASE NO. 8:19-cv-01984
        4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 4 of 19 Page ID #:948


    1   Biosense sells SOUNDSTAR, PENTARAY, ACUNAV and LASSO single use
    2   catheters. Biosense also admits that the FDA has cleared Innovative to market
    3   Reprocessed SOUNDSTAR, Reprocessed ACUNAV, Reprocessed PENTARAY
    4   and Reprocessed LASSO catheters, and that Innovative is the manufacturer of such
    5   catheters.
    6           8.      Biosense denies the allegations in Paragraph 8, except admits that
    7   Biosense hires and trains Clinical Accounts Specialists to provide clinical support
    8   for its CARTO 3 products and refers to the cited video for its contents.
    9           9.      Biosense denies the allegations in Paragraph 9, except admits that it is
   10   not aware of a provider currently offering clinical support for CARTO 3 other than
   11   Biosense and the medical facilities that provide their own clinical support; and
   12   admits that its customers do not participate in Biosense’s internal Clinical Account
   13   Specialist training program, which is designed to train Biosense employees, but
   14   that Biosense has received requests from customers to train customer employees to
   15   provide clinical support for CARTO 3 products, and it has accommodated those
   16   requests.
   17           10.     Biosense denies the allegations in Paragraph 10, except admits that it
   18   is not aware of a provider currently offering clinical support for CARTO 3 other
   19   than Biosense and the medical facilities that provide their own clinical support.
   20           11.     Biosense denies the allegations in Paragraph 11, except admits that it
   21   is not aware of a provider currently offering clinical support for CARTO 3 other
   22   than Biosense and the medical facilities that provide their own clinical support, and
   23   admits that Biosense organizes its Clinical Account Specialists into geographic
   24   pods.
   25           12.     Biosense denies the allegations in Paragraph 12, except admits that
   26   Biosense’s PENTARAY and LASSO catheters are designed to connect to and
   27   function with the CARTO 3 cardiac mapping system.
   28
                                                     3
                                                                     CASE NO. 8:19-cv-01984
        4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 5 of 19 Page ID #:949


    1           13.     Biosense admits the allegations in the third and fifth sentences of
    2   Paragraph 13 and states it is without knowledge or information sufficient to form a
    3   belief as to the truth of the allegations in the last sentence of Paragraph 13, and
    4   therefore denies them. Biosense denies the remaining allegations in Paragraph 13,
    5   except admits that reprocessed LASSO and PENTARAY catheters are cleared by
    6   the FDA for the same indications for use as original equipment manufactured
    7   LASSO and PENTARAY catheters.
    8           14.     Biosense denies the allegations in Paragraph 14, except admits that
    9   original equipment manufactured and reprocessed PENTARAY and LASSO
   10   catheters are Class II medical devices that must be cleared by the FDA for
   11   marketing in the United States; admits the FDA has cleared Innovative to market
   12   Reprocessed PENTARAY and Reprocessed LASSO catheters and that Innovative
   13   is the manufacturer of such catheters; and admits that Biosense and Innovative
   14   compete for sales of LASSO and PENTARAY catheters to hospitals located in the
   15   United States.
   16           15.     Biosense denies the allegations in Paragraph 15, except admits that
   17   the SOUNDSTAR eco catheter is compatible with and is able to connect to the
   18   CARTO 3 cardiac mapping system and either an ultrasound system manufactured
   19   by General Electric or an ultrasound system manufactured by Siemens; admits that
   20   Biosense has the exclusive right to sell original equipment manufactured
   21   ACUNAV catheters; and admits that different versions of ACUNAV catheters are
   22   compatible with either ultrasound systems manufactured by General Electric or
   23   ultrasound systems manufactured by Siemens.
   24           16.     Biosense states that it is without knowledge or information sufficient
   25   to form a belief as to the truth of the allegations in the ninth and tenth sentences of
   26   Paragraph 16, and therefore denies them. Biosense states that the allegations in the
   27   second, third and fourth sentences of Paragraph 16 purport to characterize
   28
                                                     4
                                                                     CASE NO. 8:19-cv-01984
        4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 6 of 19 Page ID #:950


    1   unspecified differences between certain ultrasound systems and ultrasound
    2   catheters without alleging any specific differences and are therefore too vague to
    3   permit a response; to the extent a further response is required, Biosense denies
    4   those allegations. Biosense further states that the allegations in the fifth, sixth,
    5   seventh and eighth sentences of Paragraph 16 purport to describe physician
    6   customs and practices without alleging facts specifically pertaining to Biosense,
    7   and Biosense denies that the allegations set forth a complete and accurate
    8   statement of such customs and practices; to the extent a further response is
    9   required, Biosense denies those allegations. Biosense denies the remaining
   10   allegations in Paragraph 16, except admits that Abbott sells ViewFlex catheters,
   11   and admits that Abbott’s ViewFlex catheters are compatible with either Abbott or
   12   Philips ultrasound systems.
   13           17.     Biosense admits the allegations in the third and fifth sentences of
   14   Paragraph 17 and states it is without knowledge or information sufficient to form a
   15   belief as to the truth of the allegations in the last sentence of Paragraph 17, and
   16   therefore denies them. Biosense denies the remaining allegations in Paragraph 17,
   17   except admits that reprocessed SOUNDSTAR and ACUNAV catheters are cleared
   18   by the FDA for the same indications for use as original equipment manufactured
   19   SOUNDSTAR and ACUNAV catheters.
   20           18.     Biosense denies the allegations in Paragraph 18, except admits that
   21   original equipment manufactured and reprocessed SOUNDSTAR and ACUNAV
   22   catheters are Class II medical devices that must be cleared by the FDA for
   23   marketing in the United States; admits the FDA has cleared Innovative to market
   24   Reprocessed SOUNDSTAR, Reprocessed ACUNAV and Reprocessed ViewFlex
   25   catheters and that Innovative is the manufacturer of such catheters; and admits that
   26   Biosense and Innovative compete for sales of SOUNDSTAR and ACUNAV
   27   catheters to hospitals located in the United States.
   28
                                                     5
                                                                     CASE NO. 8:19-cv-01984
        4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 7 of 19 Page ID #:951


    1           19.      Biosense denies the allegations in Paragraph 19, except admits that
    2   customers are not required, by contract or otherwise, to use Biosense’s clinical
    3   support in order to purchase catheters from Biosense, states that it is without
    4   sufficient knowledge and information to form a belief as to the allegations in the
    5   ninth sentence of Paragraph 19, and therefore denies those allegations, and refers
    6   to Exhibit 1 for its contents.
    7           20.      Biosense denies the allegations in Paragraph 20, except admits that
    8   customers are not required, by contract or otherwise, to use Biosense’s clinical
    9   support in order to purchase CARTO 3 from Biosense, and admits that Biosense’s
   10   clinical support is provided voluntarily and at will.
   11           21.      Biosense denies the allegations in Paragraph 21, except admits the
   12   allegations in the fourth sentence of Paragraph 21, and states that it is without
   13   knowledge or information sufficient to form a belief as to the truth of the
   14   allegations in the sixth and eighth sentence of Paragraph 21, and therefore denies
   15   those allegations.
   16           22.      Biosense denies the allegations in Paragraph 22 to the extent those
   17   allegations purport to describe Biosense’s practices, except admits that the prices
   18   of the catheters Biosense sells are set independently of the price of CARTO 3.
   19   Biosense further states that it is without knowledge or information sufficient to
   20   form a belief as to the truth of the allegations with respect to third parties and
   21   therefore denies the allegations to the extent they purport to state the practices of
   22   third parties.
   23           23.      Biosense denies the allegations in Paragraph 23.
   24           24.      Biosense states that the allegations in Paragraph 24 purport to describe
   25   information available to hospitals and certain industry customs and practices
   26   without alleging facts specifically pertaining to Biosense. Biosense denies that the
   27   allegations set forth an accurate or complete statement of the information available
   28
                                                     6
                                                                     CASE NO. 8:19-cv-01984
        4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 8 of 19 Page ID #:952


    1   to hospitals or an accurate or complete statement of industry customs and practices
    2   or of Biosense’s own practices. To the extent that a further response is required,
    3   Biosense denies the allegations in Paragraph 24.
    4           25.     Biosense denies the first, second, third and fourth sentences of
    5   Paragraph 25, except admits that physicians are responsible for the diagnosis and
    6   treatment of their patients. Biosense states that the remaining allegations in
    7   Paragraph 25 purport to describe physician and hospital customs and practices
    8   without alleging facts specifically pertaining to Biosense, and Biosense denies that
    9   these allegations set forth an accurate or complete statement of physician and
   10   hospital customs and practices to the extent Biosense has knowledge or
   11   information concerning such customs and practices. To the extent that a further
   12   response is required, Biosense denies the allegations in Paragraph 25.
   13           26.     Biosense denies the allegations in the first and second sentences of
   14   Paragraph 26. Biosense states that the remaining allegations in Paragraph 26
   15   purport to describe hospital customs and practices without alleging facts
   16   specifically pertaining to Biosense, and Biosense denies that these allegations set
   17   forth an accurate or complete statement of hospital customs and practices to the
   18   extent Biosense has knowledge or information concerning such customs and
   19   practices. To the extent that a further response is required, Biosense denies the
   20   allegations in Paragraph 26.
   21           27.     Biosense denies the allegations in Paragraph 27.
   22           28.     Biosense denies the allegations in Paragraph 28.
   23           29.     Biosense denies the allegations in Paragraph 29.
   24           30.     Biosense denies the allegations in Paragraph 30.
   25           31.     Biosense denies the allegations in Paragraph 31.
   26           32.     Biosense denies the allegations in Paragraph 32, except admits
   27   Biosense is part of the Johnson & Johnson family of companies, and states with
   28
                                                     7
                                                                     CASE NO. 8:19-cv-01984
        4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 9 of 19 Page ID #:953


    1   respect to the last sentence of Paragraph 32 that Innovative’s reference to Johnson
    2   & Johnson as the No. 1 health care brand in the world is too vague to permit a
    3   response.
    4           33.     Biosense denies the allegations in Paragraph 33.
    5           34.     Biosense states that it is without knowledge or information sufficient
    6   to form a belief as to the truth of the allegations regarding unspecified reprocessors
    7   contained in the second, fourth, fifth and sixth sentences of Paragraph 34, and
    8   therefore denies them. Biosense also denies the remaining allegations in Paragraph
    9   34, except admits that catheter manufacturers and reprocessors, who are the
   10   manufacturers of reprocessed catheters, must obtain clearance from the FDA to
   11   market those catheters in the United States.
   12           35.     Biosense denies the allegations in Paragraph 35.
   13           36.     Biosense denies the allegations in Paragraph 36.
   14           37.     Biosense denies the allegations in Paragraph 37, except refers to
   15   Exhibit 1 for its contents, and admits that certain reprocessors have been cleared by
   16   the FDA to market Reprocessed LASSO, Reprocessed PENTARAY, Reprocessed
   17   SOUNDSTAR and Reprocessed ACUNAV catheters; admits that the FDA
   18   clearance process evaluates the safety and effectiveness of the new device in
   19   comparison to the predicate device; and admits that physicians, not Biosense
   20   Clinical Account Specialists, operate catheters during electrophysiology studies
   21   and procedures.
   22           38.     Biosense denies the allegations in Paragraph 38, except states that it is
   23   without knowledge or information sufficient to form a belief as to the truth of the
   24   allegations in the first sentence of Paragraph 38, and therefore denies those
   25   allegations.
   26           39.     Biosense denies the allegations in Paragraph 39, except states that it is
   27   without knowledge or information sufficient to form a belief as to the truth of the
   28
                                                     8
                                                                     CASE NO. 8:19-cv-01984
        4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 10 of 19 Page ID #:954


     1   allegations regarding Abbott’s purported case coverage practices in the fifth
     2   sentence of Paragraph 39, and therefore denies those allegations.
     3           40.     Biosense denies the allegations in Paragraph 40, including the
     4   allegation that there is a market for clinical support, except admits that it is not
     5   aware of a provider currently offering clinical support for CARTO 3 other than
     6   Biosense and the medical facilities that provide their own clinical support.
     7           41.     Biosense denies the allegations in Paragraph 41, except admits that
     8   Biosense is the original equipment manufacturer of the CARTO 3, and admits that
     9   third parties do not participate in Biosense’s internal Clinical Account Specialist
    10   training program, which is designed to train Biosense employees, but that Biosense
    11   has received requests from customers to train customer employees to provide
    12   clinical support for CARTO 3 products, and it has accommodated those requests.
    13           42.     Biosense denies the allegations in Paragraph 42, except admits that
    14   Biosense seeks to establish close working relationships with the physicians with
    15   which it works and that Biosense has access to more information regarding the
    16   CARTO 3 mapping system than its customers and third parties, and refers to the
    17   cited video for its contents.
    18           43.     Biosense denies the allegations in Paragraph 43.
    19           44.     Biosense denies the allegations in Paragraph 44, except states that it is
    20   without knowledge or information sufficient to form a belief as to the truth of the
    21   allegations regarding Innovative’s alleged correspondence with the unnamed
    22   hospital Innovative purports to quote in Paragraph 44, and therefore denies the
    23   allegations regarding that alleged correspondence.
    24           45.     Biosense denies the allegations in Paragraph 45, except states that it is
    25   without knowledge or information sufficient to form a belief as to the truth of the
    26   allegations regarding the specifically identified hospitals allegedly declining to
    27
    28
                                                      9
                                                                      CASE NO. 8:19-cv-01984
         4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 11 of 19 Page ID #:955


     1   place orders for high-density mapping catheters and ultrasound catheters for use
     2   with CARTO 3, and therefore denies those allegations.
     3           46.     Biosense denies the allegations in Paragraph 46, except states that it is
     4   without knowledge or information sufficient to form a belief as to the truth of the
     5   allegations regarding the specifically identified hospitals allegedly returning their
     6   orders for high-density mapping catheters and ultrasound catheters for use with
     7   CARTO 3, and therefore denies those allegations.
     8           47.     Biosense denies the allegations in Paragraph 47, except refers to
     9   Exhibit 1 for its contents and to Federal Register FDA Notice 68 FR 38071-01 for
    10   its contents.
    11           48.     Biosense denies the allegations in Paragraph 48, except admits that
    12   Biosense’s sensor-enabled catheters for use with CARTO 3 include technology
    13   that limits the use of the catheter to 24 consecutive hours from the time the catheter
    14   is initially plugged into the CARTO 3 system; states that it has not specifically
    15   designed a reset feature into the technology and that the absence of a reset feature
    16   has not prevented reprocessing; and admits that the FDA has cleared certain
    17   reprocessors to market Reprocessed SOUNDSTAR, Reprocessed PENTARAY
    18   and Reprocessed LASSO catheters for an additional use, and the reprocessors are
    19   the manufacturers of those catheters.
    20           49.     Biosense denies the allegations in Paragraph 49.
    21           50.     Biosense denies the allegations in Paragraph 50.
    22           51.     Biosense denies the allegations in Paragraph 51.
    23

    24

    25

    26

    27
    28
                                                     10
                                                                      CASE NO. 8:19-cv-01984
         4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 12 of 19 Page ID #:956


     1                                  FIRST CAUSE OF ACTION
     2        (Monopolization, Sherman Act, 15 U.S.C. § 2 – High-Density Mapping
     3                                          Catheters)
     4           52.     Biosense repeats and realleges its responses to the preceding
     5   Paragraphs with the same force and effect as if fully restated herein.
     6           53.     Biosense denies the allegations in Paragraph 53.
     7           54.     Biosense denies the allegations in Paragraph 54.
     8           55.     Biosense denies the allegations in Paragraph 55.
     9

    10                                  SECOND CAUSE OF ACTION
    11       (Attempted Monopolization, Sherman Act, 15 U.S.C. § 2 – High-Density
    12                                      Mapping Catheters)
    13           56.     Biosense repeats and realleges its responses to the preceding
    14   Paragraphs with the same force and effect as if fully restated herein.
    15           57.     Biosense denies the allegations in Paragraph 57.
    16           58.     Biosense denies the allegations in Paragraph 58.
    17           59.     Biosense denies the allegations in Paragraph 59.
    18

    19                                  THIRD CAUSE OF ACTION
    20       (Tying, Sherman Act, 15 U.S.C. § 1 – High-Density Mapping Catheters)
    21           60.     Biosense repeats and realleges its responses to the preceding
    22   Paragraphs with the same force and effect as if fully restated herein.
    23           61.     Biosense denies the allegations in Paragraph 61.
    24           62.     Biosense denies the allegations in Paragraph 62.
    25

    26

    27
    28
                                                    11
                                                                     CASE NO. 8:19-cv-01984
         4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 13 of 19 Page ID #:957


     1                                  FOURTH CAUSE OF ACTION
     2       (Exclusive Dealing, Sherman Act, 15 U.S.C. § 1 – High-Density Mapping
     3                                           Catheters)
     4           63.     Biosense repeats and realleges its responses to the preceding
     5   Paragraphs with the same force and effect as if fully restated herein.
     6           64.     Biosense denies the allegations in Paragraph 64.
     7           65.     Biosense denies the allegations in Paragraph 65.
     8

     9                                  FIFTH CAUSE OF ACTION
    10       (Tying, Cartwright Act, Cal. Bus. & Prof. Code § 16720 – High-Density
    11                                      Mapping Catheters)
    12           66.     Biosense repeats and realleges its responses to the preceding
    13   Paragraphs with the same force and effect as if fully restated herein.
    14           67.     Biosense denies the allegations in Paragraph 67.
    15           68.     Biosense denies the allegations in Paragraph 68.
    16

    17                                  SIXTH CAUSE OF ACTION
    18    (Exclusive Dealing, Cartwright Act, Cal. Bus. & Prof. Code § 16720 – High-
    19                                   Density Mapping Catheters)
    20           69.     Biosense repeats and realleges its responses to the preceding
    21   Paragraphs with the same force and effect as if fully restated herein.
    22           70.     Biosense denies the allegations in Paragraph 70.
    23           71.     Biosense denies the allegations in Paragraph 71.
    24

    25

    26

    27
    28
                                                    12
                                                                      CASE NO. 8:19-cv-01984
         4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 14 of 19 Page ID #:958


     1                                  SEVENTH CAUSE OF ACTION
     2        (Monopolization, Sherman Act, 15 U.S.C. § 2 – Ultrasound Catheters)
     3           72.     Biosense repeats and realleges its responses to the preceding
     4   Paragraphs with the same force and effect as if fully restated herein.
     5           73.     Biosense denies the allegations in Paragraph 73.
     6           74.     Biosense denies the allegations in Paragraph 74.
     7

     8                                  EIGHTH CAUSE OF ACTION
     9        (Attempted Monopolization, Sherman Act, 15 U.S.C. § 2 – Ultrasound
    10                                          Catheters)
    11           75.     Biosense repeats and realleges its responses to the preceding
    12   Paragraphs with the same force and effect as if fully restated herein.
    13           76.     Biosense denies the allegations in Paragraph 76.
    14           77.     Biosense denies the allegations in Paragraph 77.
    15

    16                                   NINTH CAUSE OF ACTION
    17                 (Tying, Sherman Act, 15 U.S.C. § 1 – Ultrasound Catheters)
    18           78.     Biosense repeats and realleges its responses to the preceding
    19   Paragraphs with the same force and effect as if fully restated herein.
    20           79.     Biosense denies the allegations in Paragraph 79.
    21           80.     Biosense denies the allegations in Paragraph 80.
    22

    23                                   TENTH CAUSE OF ACTION
    24       (Exclusive Dealing, Sherman Act, 15 U.S.C. § 1 – Ultrasound Catheters)
    25           81.     Biosense repeats and realleges its responses to the preceding
    26   Paragraphs with the same force and effect as if fully restated herein.
    27           82.     Biosense denies the allegations in Paragraph 82.
    28
                                                    13
                                                                     CASE NO. 8:19-cv-01984
         4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 15 of 19 Page ID #:959


     1           83.     Biosense denies the allegations in Paragraph 83.
     2

     3                                  ELEVENTH CAUSE OF ACTION
     4         (Tying, Cartwright Act, Cal. Bus. & Prof. Code § 16720 – Ultrasound
     5                                           Catheters)
     6           84.     Biosense repeats and realleges its responses to the preceding
     7   Paragraphs with the same force and effect as if fully restated herein.
     8           85.     Biosense denies the allegations in Paragraph 85.
     9           86.     Biosense denies the allegations in Paragraph 86.
    10

    11                                  TWELFTH CAUSE OF ACTION
    12         (Exclusive Dealing, Cartwright Act, Cal. Bus. & Prof. Code § 16720 –
    13                                      Ultrasound Catheters)
    14           87.     Biosense repeats and realleges its responses to the preceding
    15   Paragraphs with the same force and effect as if fully restated herein.
    16           88.     Biosense denies the allegations in Paragraph 88.
    17           89.     Biosense denies the allegations in Paragraph 89.
    18

    19                            RESPONSE TO PRAYER FOR RELIEF
    20                   Biosense denies the allegations in Paragraphs A-G of Innovative’s
    21   “Prayer for Relief”, except admits that Innovative purports to seek certain relief in
    22   the CSAC.
    23

    24                                          DEFENSES
    25                   Biosense asserts the following defenses. In asserting these defenses,
    26   Biosense does not assume the burden of proof with respect to any issue as to which
    27   applicable law places the burden of proof on the Plaintiff.
    28
                                                     14
                                                                     CASE NO. 8:19-cv-01984
         4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 16 of 19 Page ID #:960


     1                                         First Defense
     2                   Innovative’s CSAC, and each and every claim stated therein, fails to
     3   state a claim on which relief can be granted.
     4                                       Second Defense
     5                   Innovative’s claims are barred in whole or in part because Biosense’s
     6   alleged conduct did not unreasonably restrain trade and was lawful, pro-
     7   competitive, and based on legitimate business and economic justifications.
     8                                        Third Defense
     9                   Innovative’s claims are barred in whole or in part because Biosense
    10   has no duty to deal with its competitors.
    11                                        Fourth Defense
    12                   Innovative’s claims are barred in whole or in part because Biosense
    13   has no duty to provide support for Innovative’s products.
    14                                         Fifth Defense
    15                   Innovative’s claims are barred in whole or in part because Innovative
    16   has not suffered antitrust injury or any injury of the type the antitrust laws were
    17   intended to prevent.
    18                                         Sixth Defense
    19                   Innovative’s claims are barred in whole or in part because it has
    20   sustained no injury in fact or damages proximately caused by any act or omission
    21   of Biosense.
    22                                       Seventh Defense
    23                   Innovative’s claims are barred in whole or in part because any
    24   damages that Innovative purports to have suffered are too remote or speculative to
    25   allow recovery, and it is impossible to ascertain and allocate such alleged damages
    26   with reasonable certainty.
    27
    28
                                                     15
                                                                     CASE NO. 8:19-cv-01984
         4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 17 of 19 Page ID #:961


     1                                        Eighth Defense
     2                   Any monetary damages under California Business and Professions
     3   Code §16720, et seq., are barred in their entirety by those statutes and other
     4   applicable legal authority.
     5                                         Ninth Defense
     6                   Innovative’s claims are barred in whole or in part because it lacks
     7   standing.
     8                                         Tenth Defense
     9                   To the extent that Innovative has suffered damages, if at all, it has
    10   failed to take reasonable measures to mitigate its damages in whole or in part, and
    11   is barred from recovering damages that it could have reasonably avoided.
    12                                       Eleventh Defense
    13                   To the extent that Innovative has suffered damages, if at all, all
    14   damages were caused by Innovative’s own actions.
    15                                        Twelfth Defense
    16                   Innovative is not entitled to injunctive relief because any alleged
    17   injury to Innovative is not immediate or irreparable and Innovative has an adequate
    18   remedy at law.
    19                                      Thirteenth Defense
    20                   Innovative’s claims are barred in whole or in part because, at all
    21   relevant times, Biosense complied with all applicable federal and state laws and
    22   regulations.
    23                                      Fourteenth Defense
    24                   Innovative’s claims are barred, in whole or in part, by one or more of
    25   the doctrines of waiver, laches, estoppel, and/or other equitable doctrines.
    26

    27
    28
                                                     16
                                                                       CASE NO. 8:19-cv-01984
         4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 18 of 19 Page ID #:962


     1                                        Fifteenth Defense
     2                   Innovative is not entitled to interest, attorney’s fees or costs in
     3   connection with this action.
     4

     5                                  RESERVATION OF DEFENSES
     6                   Biosense reserves the right to revise, supplement, or amend its
     7   Answer and Defenses, including reserving all defenses permitted under the Federal
     8   Rules of Civil Procedure, and/or in equity, that may now exist or may in the future
     9   be available based on discovery and/or further investigation in this case.
    10

    11                                     PRAYER FOR RELIEF
    12           WHEREFORE, Biosense prays for judgment as follows:
    13           1. Judgment in favor of Biosense and against Innovative on all claims pled
    14               by Innovative; and
    15           2. For such other and further relief as this Court deems just and proper,
    16               including, but not limited to, costs and reasonable attorney’s fees
    17               incurred by Biosense in defending this action.
    18

    19

    20

    21

    22

    23

    24

    25

    26

    27
    28
                                                      17
                                                                        CASE NO. 8:19-cv-01984
         4842-9507-6055v1/106067-0001
Case 8:19-cv-01984-JVS-KES Document 78 Filed 01/15/21 Page 19 of 19 Page ID #:963


     1                                  DEMAND FOR JURY TRIAL
     2           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Defendant
     3   Biosense hereby demands a trial by jury on all issues so triable that are raised
     4   herein or that hereinafter may be raised in this action.
     5

     6

     7   DATED: January 15, 2021             STRADLING YOCCA CARLSON & RAUTH,
                                             A Professional Corporation
     8

     9                                       By:    /s/ Katie Beaudin
                                                   Karla Kraft
    10                                             Katie Beaudin
    11
                                                   And
    12

    13
                                                   Katherine B. Forrest (Pro Hac Vice)
                                                   Michael T. Reynolds (Pro Hac Vice)
    14
                                                   CRAVATH, SWAINE & MOORE LLP
                                                   Worldwide Plaza
    15
                                                   825 Eighth Avenue
                                                   New York, NY 10019-7475
    16                                             Attorneys for Defendant
    17
                                                   BIOSENSE WEBSTER, INC.

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27
    28
                                                    18
                                                                    CASE NO. 8:19-cv-01984
         4842-9507-6055v1/106067-0001
